United States Court of Appeals
                                                                       Fifth Circuit
                                                                    F I L E D
                IN THE UNITED STATES COURT OF APPEALS
                                                                    January 9, 2006
                         FOR THE FIFTH CIRCUIT
                         _____________________                  Charles R. Fulbruge III
                                                                        Clerk
                              No. 04-31121
                            Summary Calendar
                         _____________________

DAVID A. DAWSON,
                                                    Plaintiff - Appellant,

                                     versus

JO ANNE B. BARNHART,
COMMISSIONER OF SOCIAL SECURITY,
                                                    Defendant - Appellee.

__________________________________________________________________

           Appeal from the United States District Court
        for the Western District of Louisiana, Shreveport
                     USDC No. 5:03-CV-660-SMH
_________________________________________________________________

Before JOLLY, DENNIS, and OWEN, Circuit Judges.

PER CURIAM:1

     David     A.   Dawson   seeks    review   of   the    Social    Security

Administration’s denial of disability insurance benefits to which

he claims entitlement.        The Administrative Law Judge held that

Dawson was not disabled on or before December 31, 2000, when he was

last eligible for such benefits. Dawson argues that the facts show

he was disabled beginning October 28, 1998.2              We review a final

     1
       Pursuant to 5TH CIR. R. 47.5, the Court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
     2
     Dawson’s argument that the Administrative Law Judge committed
an error of law by not classifying him as being of “advanced age”
for the purposes of the pre-2001 disability benefits is wholly
without merit. An individual of “advanced age” is an individual
age fifty-five or older.     20 C.F.R. § 404.1563(e).     Born on
decision under 42 U.S.C. § 405(g) to determine whether the decision

was supported by substantial evidence in the record and whether the

proper legal standards were used in evaluating the evidence.

Greenspan v. Shalala, 38 F.3d 232, 236 (5th Cir. 1994).

     There is little evidence to suggest that Dawson could not

perform “light work” prior to January 2001, when colon cancer was

first suspected.   The medical records on which Dawson relies show

only that he sought treatment for a groin abscess in October 1998

and again in June 1999.   In early 2001, he denied any prior medical

problems other than the abscess.    A medical expert reviewing the

medical records concluded that Dawson’s only functional limitations

occurred after surgery in 2001.    We find that the record provides

substantial evidence to support the Commissioner’s decision that

Dawson was not disabled on or before December 31, 2000, when he was

last eligible for Social Security disability insurance benefits.

                                                          AFFIRMED.




September 23, 1946, Dawson became fifty-five years old on September
23, 2001, well after the period at issue here.